Citation Nr: 9915572	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of injury to 
the thoracic spine, with arthritis and psychoneurotic 
exaggeration, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to May 
1943.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The organic component of the service-connected disability 
is predominant; the veteran has vertebral deformity of the 
thoracic spine with functional impairment comparable to 
unfavorable ankylosis of the thoracic spine.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent for 
residuals of injury to the thoracic spine with arthritis and 
psychoneurotic exaggeration have been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5288, 5291, 5293, § 4.126 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disability, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran seeks a rating in excess of 20 percent for 
residuals of a thoracic spine injury.  He asserts that he can 
not twist sideways, forward, or backward without thoracic 
pain.  He reported that he was taking 1500mg of Tylenol every 
six hours without relief of his symptoms.  The veteran 
maintains that the findings of osteopenia, increased thoracic 
kyphosis, "dowagers hump," pain, and limitation of motion 
of his thoracic spine are analogous to ankylosis of the 
thoracic spine.  He also maintains that he should be granted 
a higher rating for his thoracic spine disability on an 
extra-schedular basis. 

The record reveals that the veteran fell off a horse and 
injured his back prior to service.  In May 1943 he was 
medically discharged from service due to psychoneurosis and 
back pain.  The disability has been evaluated as 20 percent 
disabling from the day following the veteran's discharge from 
service.  

The post service medical records reveal frequent treatment 
for a non service-connected lumbar spine disability.  The 
veteran underwent lumbar spine surgeries in 1950, 1967, and 
1971.  

A July 1986 statement from John P. Morse, M.D., notes that 
the veteran had advanced marked osteoarthritis and 
degenerative changes, particularly of the lower back in the 
area of D-7.  Dr. Morse further noted that there was an old 
severe compression fracture of long standing, commensurate 
with past history of injury around 1942.

On VA examination in June 1996 the veteran reported that he 
was an inpatient for evaluation of cardiac conditions and 
treatment of back pain.  The veteran stated that he had a 
long history of back pain, which had progressed to constant 
pain, with periodic exacerbations.  He reported that he had 
been provided with a new supportive back brace, but he was 
not wearing the brace at that time.  The veteran stated that 
he had retired from the junk business and he attributed his 
retirement to chronic back pain.  On examination there was 
some tenderness in the lower thoracic area with deep 
palpation.  He had 75 degrees of forward flexion, 25 degrees 
of right lateral flexion, 25 degrees of left lateral flexion, 
and bilateral rotation of 20 degrees.  The veteran complained 
of distal lower extremity numbness and tingling 
intermittently.  He denied numbness, tingling or pain in the 
proximal lower extremities.  X-rays revealed generalized 
decreased radiodensity of the thoracic spine compatible with 
osteopenia, compression deformity of the T9 body, with no 
significant change since films taken in February 1995.  There 
was also a mild compression deformity of the body of L1, 
suggesting an old injury.  

MRI of the lumbar spine in July 1996 revealed central spinal 
canal, lateral recess and bilateral foraminal stenosis due to 
a bulging disc, facet and ligamentum flavum hypertrophy.  
Electromyogram performed in July 1996 revealed mild 
peripheral neuropathy of the lower extremities.

An October 1996 VA hospital discharge summary reveals that 
the veteran was hospitalized for chronic obstructive 
pulmonary disease.  He requested that he be referred to 
prosthetics since his back brace did not fit well.  X-rays of 
the thoracic spine performed in October 1996 revealed 
osteoporotic bony structures associated with degenerative 
osteoarthritis.  Compression deformity of vertebral body of 
T9 was noted.  There were no significant changes in the 
appearance of the bony structures since May 1996.

In May and June 1997 the veteran was hospitalized at a 
private facility for non cardiac chest pain.  October 1997 VA 
treatment records reveal treatment primarily for chronic 
obstructive pulmonary disease.  The treatment records also 
reveal back pain.

The veteran was afforded a VA examination in February 1998.  
The examiner noted that the veteran's records showed a 
history of treatment for chronic low and mid back pain.  The 
veteran complained of sharp pain that began in the area of 
L4, that moved up the thoracic spine.  He rated the pain as 7 
on a scale of 10, with escalation to 10 when standing or 
sitting for periods of time.  The veteran stated that pain at 
the rate of 7 was almost constant.  He reported relief of the 
pain to a 2 or 3 with lying down.  He complained of a pain in 
the posterior rib area with driving.  He stated that the pain 
increased in intensity when turning his head from side to 
side, bending, lifting, or carrying objects.  He reported 
that he fatigued quickly and had difficulty performing 
household chores due to pain, weakness, and fatigue.  He 
stated that he required frequent rest periods when attempting 
any activity such as cooking, laundry or bathing.  He 
reported that he used a back brace from 1971 to 1982.  He 
stated that his back brace broke and the replacement brace 
did not fit well, was uncomfortable, and did not stay in 
place.  He reported that he had been told that a back brace 
would not help as he had arthritis in his spine.  Flare-ups 
occurred with cold environment, standing, sitting, and any 
type of carrying/lifting activity.  Pain was usually 
alleviated with two Tylenol #3 tabs or resting on his side or 
back.  The veteran reported that the pain was incapacitating 
in nature, caused occipital headaches, and rendered him 
unable to complete simple tasks such as laundry, cooking, and 
driving.  The veteran reported that he was not using any 
assistive devices.  He arrived to his appointment in a 
wheelchair, but transferred easily from the wheelchair to the 
bed.  He did not use assistive devices at home as his living 
area was small in size and he was able to hold onto furniture 
to navigate his way.  Also noted was a long history of 
chronic obstructive pulmonary disease and coronary artery 
disease.  The veteran reported that he was unable to drive a 
car due to pain.

Objectively, there was focal tenderness over the long spine 
at L5 to T1.  Range of motion was limited.  Trunk flexion was 
to 20 degrees and he was unable to touch his toes.  Lateral 
flexion was 10 degrees and extension was 10 degrees.  Pain 
was noted with the movements.  The veteran had positive 
straight leg raise at 20 degrees on the left and 40 degrees 
on the right.  Strength of 3+/5 was noted in the right lower 
extremity and 2/5 in the left lower extremity.  No deep 
tendon reflexes were noted in the lower extremities.  
Sensation of sharp and dull was intact in the back and upper 
extremities and diminished on the lower extremities 
bilaterally.  Slight curvature of the spine was noted in the 
lower thoracic and lumbar area.  Musculature of the back was 
symmetrical.  Some spasms were noted with flexion of the 
trunk.

X-rays of the thoracic spine revealed osteoporotic bony 
structures associated with degenerative osteoarthritis.  
There was a compression deformity of the vertebral body of T9 
which remained the same as previous studies of October 1996.  
There was degenerative arthritis of the dorsal spine.  The 
examiner noted no changes since previous examination of 
October 1996.  The diagnoses included chronic thoracolumbar 
pain, with motor weakness to lower extremities and numbness 
to the lower extremities and feet.

The Board notes that in a case such as this where a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the disability will be evaluated 
under the diagnostic code which represents the dominant (more 
disabling) aspect of the disability.  38 C.F.R. § 4.126.  The 
record reflects that currently and throughout the years, the 
organic aspect of the disability has been predominant.  In 
fact, there is no recent medical evidence of a 
psychoneurosis.  The Board further notes that neither the 
veteran nor his representative has alleged that the 
psychiatric component of the disability is predominant.

Degenerative or traumatic arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

The veteran currently has a 20 percent rating in effect for 
his thoracic spine disability.  The 20 percent represents 10 
percent for severe limitation of motion of the thoracic spine 
under Diagnostic Code 5291, plus an additional 10 percent for 
demonstrable deformity of a vertebral body under Diagnostic 
Code 5285.  A higher rating is not available under Diagnostic 
Code 5291, 10 percent being the maximum rating available for 
limitation of motion of the thoracic spine.  

In determining the appropriate rating, the Board has 
considered the veteran's "functional loss" due to his 
disability.  38 C.F.R. 4.40.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
factors set forth in 38 C.F.R. §§ .40, 4.45 are for 
consideration in determining the extent of functional 
impairment associated with disabilities of the 
musculoskeletal system.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Thus, additional disability due to absence of part, or all, 
of the necessary bones, joints and muscles or associated 
structures; deformity; adhesions; defective innervation; pain 
supported by adequate pathology; weakness; and other 
pathology must be considered.  Here, the veteran has 
indicated trouble with sitting, standing and the activities 
of daily life.  He has constant pain due to his thoracic 
spine disability and intense pain with use and during flare-
ups.  In the Board's opinion the functional impairment more 
nearly approximates impairment consistent with unfavorable 
ankylosis of the thoracic spine than favorable ankylosis or 
severe limitation of the thoracic spine.  Accordingly, an 
increased rating of 30 percent is warranted for his thoracic 
spine disability under Diagnostic Code 5288.  

The Board has also considered whether the veteran is entitled 
to a rating in excess of 30 percent for his thoracic spine 
disability.  Although a higher evaluation is provided for 
severe intervertebral disc syndrome under Diagnostic Code 
5293, the veteran has never been found to have intervertebral 
disc disease of the thoracic spine.  The record contains some 
evidence of intervertebral disc disease of the lumbar spine, 
but service connection is not in effect for the veteran's 
lumbar spine disability.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  While the veteran has claimed that he 
had to retire due to his thoracic spine disability, this is 
not shown by the evidence.  The evidence does not show that 
the veteran has required frequent periods of hospitalization 
for the service-connected disability.  While the veteran has 
had frequent hospitalizations, the hospitalizations were for 
non service-connected disabilities.  The demonstrated 
manifestations of the disability are those contemplated by an 
evaluation of 30 percent.  There is no indication that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by a 30 percent 
rating.  In the Board's opinion, no unusual or exceptional 
circumstances warranting referral of this case for extra-
schedular consideration have been presented.


ORDER

An increased rating of 30 percent for residuals of injury to 
the thoracic spine with arthritis and psychoneurotic 
exaggeration is granted, subject to the law and regulation 
governing the award of monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 


